Petitions for Writ of Mandamus and Prohibition Dismissed and Majority and
Dissenting Opinions filed December 22, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00731-CV
                                 NO. 14-20-00732-CV


                     IN RE SOMAIAH KHOLAIF, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                           WRIT OF PROHIBITON
                         County Civil Court at Law No. 2
                             Harris County, Texas
                         Trial Court Cause No. 1158755

                        MAJORITY OPINION

      On October 28, 2020, relator Somaiah Kholaif filed a petition for writ of
mandamus and a petition for writ of prohibition in this court. See Tex. Gov’t Code
Ann. § 22.221; see also Tex. R. App. P. 52. In the petitions, relator argues that the
Honorable Jim F. Kovach, presiding judge of the County Civil Court at Law No. 2
of Harris County, is impermissibly interfering with this court’s appellate jurisdiction
in an appeal pending in case number 14-20-00218-CV. Relator asks this court to
direct Judge Kovach to not issue a writ of possession in the underlying
forcible-detainer suit.

      On November 25, 2020, the court issued an order advising relator that her
petitions do not comply with the Texas Rules of Appellate Procedure and providing
10 days’ notice that the court would dismiss the petitions if the deficiencies were not
cured. See In re Kholaif, Nos. 14-20-00731-CV & 14-20-00732-CV, 2020 WL
7013339, at *1 (Tex. App.―Houston [14th Dist.] Nov. 25, 2020, order).
Specifically, we explained to relator that her petition did not include either (1) a
certification that every factual statement in the petition is supported by competent
evidence in the appendix or record or (2) an authenticated transcript of any relevant
testimony from any underlying proceeding, including exhibits offered into evidence,
or a statement that no testimony was adduced in connection with the matter
complained of. Id. (citing Tex. R. App. P. 52.3(j), 52.7).

      Relator has not cured the deficiencies. Relator has not included the required
certification under Rule 52.3(j). See Tex. R. App. P. 52.3(j). Nor has relator provided
any authenticated transcript of any relevant testimony from any underlying
proceeding, including exhibits offered into evidence, or a statement that no
testimony was adduced in connection with the matter complained of. See id.
52.7(a)(2).

      In response to the court’s order, relator informed the court that she has
requested that the trial court clerk prepare a clerk’s record for her petitions. See Tex.
R. App. P. 52.3(k)(1)(a), 52.7(a)(1). Relator also provided an e-mail from the court

                                           2
reporter, stating that no record of the hearing was made in response to relator’s
request for a reporter’s record of the hearing. Neither action by relator addresses the
deficiencies in the petitions, which were enumerated in the court’s order.

        Because relator’s petitions do not comply with the Texas Rules of Appellate
Procedure, they are dismissed.1 Relator’s motion to stay is dismissed.




                                                 /s/       Charles A. Spain
                                                           Justice

Panel consists of Chief Justice Frost and Justices Bourliot and Spain. (Frost, C.J.,
dissenting).




        1
          The dissent repeats, mostly verbatim, its November 25 dissent to the order notifying relator that
the original proceedings will be dismissed. It serves no legitimate purpose for the court to repeat its
November 25 response in light of today’s dissent. See Kholaif, 2020 WL 7013339, at *1–4. The designation
of “majority opinion” for this dismissal, as opposed to “majority memorandum opinion,” is due to the
dissent. See Tex. R. App. P. 47.4.
                                                       3